DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 5, and 9-12 are objected to because of the following informalities:  
“a wearer’s mouth” in claim 1, line 7 should be amended to recite --the wearer’s mouth--
“the pleats” in claims 5 and 9-12, line 2 should be amended to recite --the plurality of pleats--
Applicant is advised that should claim 10 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-12, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 5 and 9-12, the claims each recite the limitation “the intervals” in line 2. There is insufficient antecedent basis for this limitation in the claim (claim 2 only recites a single interval).
Regarding claims 15 and 18-20, the claims are rejected under 35 U.S.C. 112 by virtue of their dependence on claims 5 and 9-11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim positively recites a wearer’s face in line 2. Language such as “configured” or “adapted” is required in order to avoid claiming a human organism.
Regarding claims 2-20, the claims are rejected under 35 U.S.C. 101 by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 11, 13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen US 7,036,507 B2.
Regarding claim 1, Jensen discloses a mask 20 (fig. 3) comprising: a mask main body 22 that covers a target part on a wearer’s face (fig. 2 and col. 4, lines 55-56, filter material 22 covers the nose and mouth of the wearer); and a pair of right and left ear hooks 28/30 for locking the mask main body 22 to the wearer’s ears (fig. 3 and col. 9, lines 9-10), wherein: the mask main body 22 comprises a mouth reinforcement member 82 for ensuring an interval between a wearer’s mouth and the mask main body 22 (fig. 6 and col. 8, lines 40-59, stiffening member 82 capable of holding the mask body 22 outward with an interval/gap from the mouth), and the mouth reinforcement member 82 is provided below a center of the mask main body 22 in an up-down direction (fig. 6, stiffener 82 in the lower half of the mask).
Regarding claim 2, Jensen discloses the mask main body 22 comprising a plurality of pleats 68/70/72/74/76/78 unfoldable in the up-down direction (fig. 6, each fold/pleat), and an interval of the plurality of pleats 68/70/72/74/76/78 in the up-down direction is widest at a part including the center of the mask main body 22 in the up-down direction (fig. 6, the forward surface 24 at the vertical center of the mask being the widest interval between folds 70/72).
Regarding claim 3, Jensen discloses the mask main body 22 comprising a plurality of pleats 68/70/72/74/76/78 unfoldable in the up-down direction (fig. 6), and the plurality of pleats 
Regarding claim 5, Jensen discloses the intervals of the pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 6, Jensen discloses the mask main body 22 comprising a nose reinforcement member 52 at an upper part (fig. 6 and col. 7, lines 20-34, malleable stiffener 52 capable of reinforcing at the nose, since it is at the upper edge of the mask).
Regarding claim 7, Jensen discloses the plurality of pleats 68/70/72/74/76/78 comprising an upper pleat 70 which is a fold projecting upward and formed above a center of a front surface 24 of the mask main body 22 in the up-down direction and a lower pleat 72 which is a fold projecting downward and formed below the center of the front surface 24 of the mask main body 22 in the up-down direction (fig. 6).
Regarding claim 9, Jensen discloses the intervals of the pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 11, Jensen discloses the intervals of the pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 13, Jensen discloses the mask main body 22 comprising a nose reinforcement member 52 at an upper part (fig. 6 and col. 7, lines 20-34, malleable stiffener 52 capable of reinforcing at the nose, since it is at the upper edge of the mask).
Regarding claim 15, Jensen discloses the mask main body 22 comprising a nose reinforcement member 52 at an upper part (fig. 6 and col. 7, lines 20-34, malleable stiffener 52 capable of reinforcing at the nose, since it is at the upper edge of the mask).
Regarding claim 16, Jensen discloses the mask main body 22 comprising a nose reinforcement member 52 at an upper part (fig. 6 and col. 7, lines 20-34, malleable stiffener 52 capable of reinforcing at the nose, since it is at the upper edge of the mask).
Regarding claim 18, Jensen discloses the mask main body 22 comprising a nose reinforcement member 52 at an upper part (fig. 6 and col. 7, lines 20-34, malleable stiffener 52 capable of reinforcing at the nose, since it is at the upper edge of the mask).
Regarding claim 20, Jensen discloses the mask main body 22 comprising a nose reinforcement member 52 at an upper part (fig. 6 and col. 7, lines 20-34, malleable stiffener 52 capable of reinforcing at the nose, since it is at the upper edge of the mask).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 10, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen US 7,036,507 B2 in view of Miyake US 5,927,280.
Regarding claim 4, Jensen discloses the claimed invention as discussed above.

Jensen is silent on the upper pleat comprising a plurality of upper pleats.
However, Miyaki teaches an analogous mask 10 (figs. 2a-b, the mask 10 also having pleats and a stiffener 20) with an upper pleat comprising a plurality of upper pleats (fig. 2b, there being two upward-facing upper folds/pleats above the vertical center of the mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mask of Jensen such that the upper pleat comprises a plurality of upper pleats, as taught by Miyaki, to provide the ability to fold out even further and create a more convex shape when worn.
Regarding claim 8, Jensen discloses the claimed invention as discussed above.
Jensen further discloses the lower pleat 72 comprising a plurality of lower pleats 72/76 (fig. 6).
Jensen is silent on the upper pleat comprising a plurality of upper pleats.
However, Miyaki teaches an analogous mask 10 (figs. 2a-b, the mask 10 also having pleats and a stiffener 20) with an upper pleat comprising a plurality of upper pleats (fig. 2b, there being two upward-facing upper folds/pleats above the vertical center of the mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mask of Jensen such that the upper pleat comprises a plurality of upper pleats, as taught by Miyaki, to provide the ability to fold out even further and create a more convex shape when worn.
Regarding claim 10, Jensen in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses the intervals of the pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 12, Jensen in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses the intervals of the pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 14, Jensen in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses the mask main body 22 comprising a nose reinforcement member 52 at an upper part (fig. 6 and col. 7, lines 20-34, malleable stiffener 52 capable of reinforcing at the nose, since it is at the upper edge of the mask).
Regarding claim 17, Jensen in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses the mask main body 22 comprising a nose reinforcement member 52 at an upper part (fig. 6 and col. 7, lines 20-34, malleable stiffener 52 capable of reinforcing at the nose, since it is at the upper edge of the mask).
Regarding claim 19, Jensen in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses the mask main body 22 comprising a nose reinforcement member 52 at an upper part (fig. 6 and col. 7, lines 20-34, malleable stiffener 52 capable of reinforcing at the nose, since it is at the upper edge of the mask).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Huang et al. US 7,210,482 B2; Palomo et al. US 2011/0271955 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786